Filed 5/4/22 P. v. Curiel CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,                                                                                 F081143

           Plaintiff and Respondent,                                         (Super. Ct. No. VCF170009A)

                    v.
                                                                              ORDER MODIFYING OPINION
 JUAN ALONSO CURIEL,
                                                                               [NO CHANGE IN JUDGMENT]
           Defendant and Appellant.


THE COURT:

       On this court’s motion, IT IS ORDERED that the opinion filed herein on April 20,
2022, be modified in the following particulars:

        1. On page 9, footnote 9 is deleted, which will require renumbering of all
           subsequent footnotes.

         There is no change in the judgment.
                      LEVY, Acting P. J.

WE CONCUR:



POOCHIGIAN, J.



DETJEN, J.




                 2.
Filed 4/20/22 P. v. Curiel CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F081143
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. VCF170009A)
                    v.

    JUAN ALONSO CURIEL,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Kathryn T.
Montejano, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric Christoffersen, Amanda D.
Cary, and Lewis A. Martinez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Poochigian, J. and Detjen, J.
                                          INTRODUCTION
           In 2008, a jury convicted petitioner Juan Alonso Curiel with one count of first
degree murder (Pen. Code,1 § 187, subd. (a); count 1), one count of shooting at an
occupied motor vehicle (§ 246; count 2), and five counts of premeditated attempted
murder (§§ 187, subd. (a), 189, 664; counts 3-7). On count 1, the jury found true the
special circumstances that petitioner discharged a firearm from a motor vehicle with the
intent to inflict death (§ 190.2, subd. (a)(21)) and that petitioner was an active participant
in a criminal street gang and committed the murder with an intent to kill (§ 190.2,
subd. (a)(22)).2 For the murder offense, the trial court sentenced petitioner to a term of
life in prison without the possibility of parole. For the premeditated attempted murder
offenses, the court imposed five concurrent terms of 25 years to life. (People v. Curiel
(Aug. 11, 2009, F055935) [nonpub. opn.] (Curiel).)
           In 2019, petitioner filed a petition for resentencing on his murder conviction
pursuant to section 1170.95. The court summarily denied the petition at the prima facie
stage on the ground petitioner had the intent to kill, a disqualifying factor pursuant to
section 1170.95.
           On appeal, petitioner contends he had a constitutional right to be present at the
resentencing hearing and he did not waive this right. Petitioner further contends his
murder conviction was based on the doctrine of transferred intent, which permitted the
jury to conclude he lacked an intent to kill. Lastly, petitioner contends that section
1170.95 applies not only to murder convictions, but also to attempted murder convictions
and that his attempted murder convictions did not require the jury to find he had an intent
to kill.



           1   All further statutory references are to the Penal Code unless otherwise specified.
           2   The jury additionally found true several enhancements, as described below.


                                                   2.
       During the pendency of this appeal, section 1170.95 was amended to expressly
permit resentencing of certain persons convicted of attempted murder. (§ 1170.95,
subd. (a); see Sen. Bill No. 775 (2021-2022 Reg. Sess.) (Sen. Bill No. 775); Stats. 2021,
ch. 551, §§ 1-2.) We therefore agree with petitioner that an individual is eligible for
section 1170.95 resentencing relief even if he or she is convicted of attempted murder.
However, petitioner did not file a petition for resentencing on his attempted murder
convictions in the trial court and therefore we do not address these convictions in this
appeal.
       We further hold petitioner did not have a constitutional right to be present at the
prima facie hearing and, based on the jury’s findings, petitioner is ineligible, as a matter
of law, for resentencing relief. Accordingly, we affirm the trial court’s order denying
resentencing relief pursuant to section 1170.95.
                 FACTUAL AND PROCEDURAL BACKGROUND3
       We summarize the facts from our nonpublished opinion in petitioner’s direct
appeal.4

               “At or about 1:00 a.m. on May 21, 2006, someone fired shots at
       [petitioner’s] green SUV at an intersection in Dinuba, striking his passenger
       and fellow Sureño Luis Ramirez. [Petitioner] told police some Norteños
       had come after him. Ramirez told police someone wearing a red shirt had
       shot him. Sureños often wear blue clothing, and Norteños often wear red
       clothing.

              “On May 27 2006, [Randall] Shaw drove five of his skateboarder
       friends, none of whom was a gang member, in his pickup to a quinceañera
       in Sultana where [petitioner] and Sureño Miguel Carisalas, who wore a
       semiautomatic gun at his waist, were among the guests. After a lot of

       3 We grant petitioner’s unopposed request for judicial notice of the record on
appeal in petitioner’s direct appeal. (Evid. Code, § 452.)
       4 We provide these facts for background purposes because they were recited by
both parties in their briefing. However, we do not rely on these facts in resolving the
issues presented in this appeal. (See § 1170.95, subd. (d)(3).)


                                              3.
       people mad-dogged them, Shaw and his friends – Alexander [B.], Daniel
       [C.], Henry [C.], Roger [C.], and Joseph [M.] – left.[5] Outside, witnesses
       heard [Daniel] yell ‘Norte’ and saw him put four fingers of one hand up –
       short for ‘14’ (a reference to the 14th letter of the alphabet), which stands
       for the ‘N’ in Norteño – before Shaw drove away. [Petitioner] and
       Carisalas sped off in [petitioner’s] green SUV.

               “Two to three miles away from the quinceañera, as Shaw slowed
       down for a stop sign, gunfire from a green SUV hit his pickup. Shaw
       accelerated, but the green SUV followed, and after more gunfire hit his
       pickup he lost control and crashed. Shaw died of a gunshot wound to the
       face and blunt force trauma from the crash. [Daniel] suffered a fractured
       skull and a broken ankle from the crash. Shaw’s truck showed seven bullet
       strikes, all on the left side.” (Curiel, supra, F055935, fns. omitted.)
       On September 24, 2007, the Tulare County District Attorney filed a first amended
information charging petitioner with the first degree murder of Shaw (§ 187, subd. (a);
count 1), with the special circumstances that the petitioner intentionally killed the victim
by means of lying in wait (§ 190.2, subd. (a)(15)), that the murder was intentional and
perpetrated by means of discharging a firearm from a motor vehicle, intentionally at
another person or persons outside the vehicle with the intent to inflict death (§ 190.2,
subd. (a)(21)), and that petitioner intentionally killed the victim while petitioner was an
active participant in a criminal street gang and the murder was carried out to further the
activities of the gang (§ 190.2, subd. (a)(22)), and with multiple gang (§§ 186.22,
subd. (b)(4), 186.22, subd. (b)(1)(C)) and firearm enhancements (§ 12022.53, subds. (c),
(d), (e)(1)); the malicious and willful discharge of a firearm at an occupied motor vehicle
(§ 246; count 2) with multiple gang (§§ 186.22, subd. (b)(4), (b)(1)(C), 190.2,
subd. (a)(15)) and firearm enhancements (§ 12022.53, subds. (c), (d), (e)(1)); and five
counts of premeditated attempted murder (§§ 187, subd. (a), 664; counts 3-7) all with




       5  Pursuant to California Rules of Court, rule 8.90, we refer to some persons by
their first names. No disrespect is intended.


                                             4.
multiple gang (§ 186.22 subd. (b)(4), (b)(1)(C)) and firearm enhancements (§ 12022.53,
subds. (c), (d), (e)(1)).6
       On June 27, 2008, a jury convicted petitioner of first degree murder (§ 187,
subd. (a); count 1), malicious and willful discharge of a firearm at an occupied motor
vehicle (§ 246; count 2), and five counts of premeditated attempted murder (§§ 187,
subd. (a), 664; counts 3-7) and found all enhancements and all but one of the special
circumstances true.7 On August 13, 2008, the trial court sentenced petitioner on count 1
to life without the possibility of parole with a concurrent term of 25 years to life for the
firearm enhancement (§ 12022.53, subds. (d), (e)(1)). On count 2, the trial court
sentenced petitioner to a term of 25 years to life, stayed pursuant to section 654. As to
counts 3 through 7, the trial court sentenced petitioner to five concurrent terms of 25
years to life.
       On appeal, this court affirmed. (Curiel, supra, F055935.)
       On May 1, 2019, petitioner, in propria persona, filed a petition for resentencing on
his murder conviction pursuant to section 1170.95. In the form petition, petitioner stated
a complaint, information, or indictment was filed against him that allowed him to be
prosecuted under a theory of felony murder or murder under the natural and probable
consequences doctrine; he was convicted of first or second degree murder at trial; and he
could not now be convicted of first or second degree murder because of changes made to
sections 188 and 189, effective January 1, 2019. He also requested the court appoint
counsel during the resentencing process and stated that he was not the actual killer; did
not, with the intent to kill, aid, abet, counsel, command, induce, solicit, request, or assist

       6 Carisalas was charged in the same information and with the same substantive
offenses and special circumstances, although with slightly different enhancements. The
trial court subsequently granted both defense motions to sever. (Curiel, supra, F055935.)
       7 During trial, the trial court dismissed the special circumstance that petitioner
killed the victim by means of lying in wait (§ 190.2, subd. (a)(15)) pursuant to section
1118.


                                              5.
the actual killer in the commission of murder in the first degree; was not a major
participant in the felony or did not act with reckless indifference to human life during the
course of the crime or felony; and that the murder victim was not a peace officer acting in
the performance of his or her duties.
       On May 24, 2019, the trial court appointed the Tulare County Public Defender to
represent petitioner. On July 10, 2019, the Tulare County District Attorney filed a
motion to dismiss the petition based on the unconstitutionality of Senate Bill No. 1437
(2017-2018 Reg. Sess.) (Senate Bill No. 1437) and that the jury found petitioner had the
intent to kill. Petitioner’s counsel did not file a response.
       The matter was heard on April 20, 2020. Petitioner’s counsel orally waived
petitioner’s presence at the hearing. The deputy district attorney pointed out that the jury
instruction on the special circumstance regarding shooting a firearm from a motor vehicle
required the jury to find petitioner aided and abetted in the murder with intent to kill.
Accordingly, the deputy district attorney argued petitioner was outside the scope of
section 1170.95. The trial court agreed. Petitioner’s counsel presented no argument. On
that basis, the trial court denied the petition.
       A timely appeal followed.
                                        DISCUSSION
I.     Applicable Law
       Effective January 1, 2019, the Legislature passed Senate Bill No. 1437 “to amend
the felony murder rule and the natural and probable consequences doctrine . . . to ensure
that murder liability is not imposed on a person who is not the actual killer, did not act
with the intent to kill, or was not a major participant in the underlying felony who acted
with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) The bill
accomplished this task by adding three separate provisions to the Penal Code. (People v.
Gentile (2020) 10 Cal.5th 830, 842 (Gentile).) First, to amend the natural and probable
consequences doctrine, the bill added section 188, subdivision (a)(3), which requires a

                                                   6.
principal to act with malice aforethought before he or she may be convicted of murder.
(§ 188, subd. (a)(3); accord, Gentile, at pp. 842-843.) Second, to amend the felony-
murder rule, the bill added section 189, subdivision (e):

       “A participant in the perpetration or attempted perpetration of [qualifying
       felonies] in which a death occurs is liable for murder only if one of the
       following is proven: [¶] (1) The person was the actual killer. [¶] (2) The
       person was not the actual killer, but, with the intent to kill, aided, abetted,
       counseled, commanded, induced, solicited, requested, or assisted the actual
       killer in the commission of murder in the first degree. [¶] (3) The person
       was a major participant in the underlying felony and acted with reckless
       indifference to human life, as described in subdivision (d) of Section
       190.2.”8 (§ 189, subd. (e); accord, Gentile, at p. 842.)
Finally, the bill added section 1170.95 to provide a procedure for those convicted of a
qualifying offense “to seek relief under the two ameliorative provisions above.” (Gentile,
at p. 843.) This procedure is available to persons convicted of “felony murder or murder
under the natural and probable consequences doctrine or other theory under which malice
is imputed to a person based solely on that person’s participation in a crime, attempted
murder under the natural and probable consequences doctrine, or manslaughter.”
(§ 1170.95, subd. (a).)
       “Section 1170.95 lays out a process” for a person convicted of one of the
aforementioned offenses “to seek vacatur of his or her conviction and resentencing.”
(Gentile, supra, 10 Cal.5th at p. 853.) First, an offender must file a petition in the
sentencing court averring that:

       “(1) A complaint, information, or indictment was filed against the petitioner
       that allowed the prosecution to proceed under a theory of felony murder,
       murder under the natural and probable consequences doctrine or other
       theory under which malice is imputed to a person based solely on that



       8Additionally, section 189 was amended to allow for felony-murder liability
where the victim is a peace officer. (§ 189, subd. (f); accord, People v. Daniel (2020) 57
Cal.App.5th 666, 672.)


                                              7.
       person’s participation in a crime, or attempted murder under the natural and
       probable consequences doctrine[;]

       “(2) The petitioner was convicted of murder, attempted murder, or
       manslaughter following a trial or accepted a plea offer in lieu of a trial at
       which the petitioner could have been convicted of murder or attempted
       murder[; and]

       “(3) The petitioner could not presently be convicted of murder or attempted
       murder because of changes to Section 188 or 189 made effective January 1,
       2019.” (§ 1170.95, subd. (a)(1)-(3); see § 1170.95, subd. (b)(1)(A); accord,
       People v. Lewis (2021) 11 Cal.5th 952, 959-960 (Lewis).)
Additionally, the petition shall state “[w]hether the petitioner requests the appointment of
counsel.” (§ 1170.95, subd. (b)(1)(C).)
       If a petition fails to contain the required information and the information cannot be
“readily ascertained” by the court, the petition may be denied without prejudice to the
filing of another petition. (§ 1170.95, subd. (b)(2).) Otherwise, counsel must be
appointed, if requested. (§ 1170.95, subd. (b)(3).) The prosecutor must file a response
and the petitioner may file a reply. The trial court must then hold a hearing to determine
if the petitioner has made a prima facie showing that he or she is entitled to relief.
(§ 1170.95, subd. (c); accord, Lewis, supra, 11 Cal.5th at pp. 961-963, 967.) In making
this determination, the court may rely on the record of conviction. (Lewis, at pp. 970-
971.) The record of conviction includes, but is not limited to, jury instructions and
verdict forms. (See generally id. at p. 972.) However, the prima facie inquiry is limited
and, at this stage of the proceedings, the court “should not engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’ ” (Id. at pp. 971-972.)
       If the court determines the petitioner has met his or her prima facie burden, “the
trial court must issue an order to show cause and hold a hearing to determine whether to
vacate the murder[, attempted murder, or manslaughter] conviction and to resentence the
petitioner on any remaining counts.” (Gentile, supra, 10 Cal.5th at p. 853; accord,
§ 1170.95, subds. (c), (d)(1).) At the hearing, the prosecution must “prove, beyond a



                                              8.
reasonable doubt, that the petitioner is ineligible for resentencing.” (§ 1170.95, subd.
(d)(3).) The prosecutor and the petitioner may offer new or additional evidence to meet
their respective burdens. The admission of evidence at the hearing is governed by the
Evidence Code. However, the court also “may consider evidence previously admitted at
any prior hearing or trial that is admissible under current law, including witness
testimony, stipulated evidence, and matters judicially noticed,” as well as the “procedural
history of the case recited in any prior appellate opinion.” (§ 1170.95, subd. (d)(3).)
Hearsay evidence that was admitted in a preliminary hearing pursuant to subdivision (b)
of section 872 is inadmissible at the evidentiary hearing, unless made admissible by
another exception to the hearsay rule. (§ 1170.95, subd. (d)(3).)

II.    Petitioner Did Not Have a Constitutional Right to be Present at the Prima
       Facie Hearing
       Petitioner contends he was denied his federal and state due process rights when the
court conducted the prima facie hearing in his absence and without a personal waiver of
his right to be personally present.9 We disagree.
       “A criminal defendant has the right under the state and federal Constitutions to be
personally present and represented by counsel at all critical stages of the trial. For
purposes of the right to be present, a critical stage is ‘one in which a defendant’s
“ ‘absence might frustrate the fairness of the proceedings’ [citation], or ‘whenever his
presence has a relation, reasonably substantial, to the fullness of his opportunity to defend
against the charge.’ ” ’ ” (People v. Bryant, Smith and Wheeler (2014) 60 Cal.4th 335,
465 (Bryant).)
       “Sentencing is considered to be one such critical stage [citations], and, because the
trial court has discretion to reconsider the entire sentence on remand, resentencing is
another critical stage.” (People v. Cutting (2019) 42 Cal.App.5th 344, 348; see People v.

       9Section 1170.95, subdivision (c) does not presently contain an express hearing
requirement.


                                              9.
Rodriguez (1998) 17 Cal.4th 253, 257 [“The People . . . do ‘not dispute that a defendant
has an absolute right to be present at a sentence modification hearing and imposition of
sentence.’ ”]; see also People v. Simms (2018) 23 Cal.App.5th 987, 996 [a defendant’s
right to be personally present “extends to sentencing and resentencing proceedings”].)
       Here, the initial section 1170.95 prima facie determination is not a critical stage
which would require petitioner’s personal presence. It is merely an initial resentencing
eligibility determination based on uncontested facts contained within the petition and the
record of conviction. The prima facie determination involves a question of law and does
not involve the exercise of the court’s discretionary sentencing authority. (See Lewis,
supra, 11 Cal.5th at p. 966 [the substantive question at the prima facie stage is whether
the petitioner is ineligible for relief as a matter of law]; People v. Perry (2006) 38 Cal.4th
302, 312 [“[A] defendant may ordinarily be excluded from conferences on questions of
law, even if those questions are critical to the outcome of the case, because the
defendant’s presence would not contribute to the fairness of the proceeding.”].)
Therefore, there is no possibility petitioner’s absence will frustrate the fairness of the
proceedings. (See Bryant, supra, 60 Cal.4th at p. 465; accord, Perry, at p. 312.)
       Accordingly, petitioner had no constitutional right to be personally present at the
prima facie hearing and the trial court did not err in ruling in his absence.

III.   Petitioner is Ineligible for Resentencing on his Murder Conviction
       Petitioner contends he was convicted of murder under the doctrine of transferred
intent, which he contends is a means of imputing malice to a defendant based solely on
his or her participation in a crime.10 Petitioner therefore argues this theory of murder was
eliminated by changes to sections 188 and 189 enacted by Senate Bill No. 1437. We
disagree.


       10More specifically, petitioner contends the jury may have found Carisalas
intended to kill Daniel, but instead killed Shaw.


                                             10.
       “When intent to kill is at issue in murder, it may be proven through the doctrine of
transferred intent.” (People v. Vasquez (2016) 246 Cal.App.4th 1019, 1025.) “ ‘Under
the classic formulation of California’s common law doctrine of transferred intent, a
defendant who shoots with the intent to kill a certain person and hits a bystander instead
is subject to the same criminal liability that would have been imposed had “ ‘the fatal
blow reached the person for whom intended.’ ” [Citation.] In such a factual setting, the
defendant is deemed as culpable as if he had accomplished what he set out to do.’ ”
(People v. Bland (2002) 28 Cal.4th 313, 320-321.) Thus, to be convicted of murder
under a transferred intent theory, the defendant must possess actual malice.
       In contrast, under the imputed malice theories eliminated by Senate Bill No. 1437,
a defendant could be convicted of murder without actual malice. Under the former
felony-murder rule, a person could be convicted of murder if the person was a participant
in the perpetration or attempted perpetration of specified felonies in which a death
occurred, whether or not that person harbored actual malice. (Former § 189.) Similarly,
under the former natural and probable consequences doctrine, an aider and abettor could
be “found guilty not only of the intended crime (the target offense) but also of any other
crime the perpetrator actually commits (the nontarget offense) that is a natural and
probable consequence of the intended crime.” (Vasquez, supra, 246 Cal.App.4th at
p. 1025; see former § 188.) People v. Chiu (2014) 59 Cal.4th 155 made it unlawful for an
individual to be convicted of premeditated first degree murder based on the natural and
probable consequences doctrine. (Id. at pp. 158-159.) This holding was eventually
codified and expanded in Senate Bill No. 1437.
       These imputed malice theories are not implicated by the doctrine of transferred
intent. This is because under the transferred intent doctrine, “the intent required for the
crime at issue (here, intent to kill for premeditated murder) was already established with
respect to [the intended victim] and was transferred to the ultimate victim.” (Vasquez,
supra, 246 Cal.App.4th at p. 1026.) Therefore, assuming the jury found petitioner guilty

                                             11.
under the doctrine of transferred intent, the jury had to find petitioner had the intent to aid
Carisalas in killing Daniel, but that effort resulted in Shaw being killed. The jury made
the requisite findings petitioner had the intent to kill irrespective of who in fact was
eventually killed. Accordingly, the doctrine of transferred intent does not run afoul of
Senate Bill No. 1437 and thus petitioner is ineligible for resentencing relief.

       A.     The Special Circumstance Finding Establishes Petitioner’s
              Resentencing Ineligibility
       To be eligible for relief pursuant to section 1170.95, petitioner must not have been
the actual killer, must not have acted with the intent to kill or malice aforethought, and
must not have been a major participant in the underlying felony who acted with reckless
indifference to human life. (§§ 188, subd. (a)(3), 189, subd. (e), 1170.95, subd. (a)(3);
see Gentile, supra, 10 Cal.5th at p. 842.) As Gentile articulated, “Senate Bill [No.] 1437
. . . bars a conviction for first or second degree murder under a natural and probable
consequences theory. Except for felony murder, section 188[, subdivision] (a)(3) makes
personally possessing malice aforethought a necessary element of murder. Natural and
probable consequences liability for murder contains no such requirement.” (Id. at
p. 846.)
       Here, the jury found true a special circumstance pursuant to section 190.2,
subdivision (a)(21), which imposes a sentence of death or life without the possibility of
parole for a murder involving the discharge of a firearm from a motor vehicle. (Curiel,
supra, F055935.) To find the special circumstance true, the jury was required to find
petitioner either (1) was the actual killer and intended to kill the victim, or (2) aided and
abetted in the commission of first degree murder with the intent to kill. (§ 190.2, subds.
(a)(21), (c).) Section 190.2, subdivision (a)(21) applies where:

       “[t]he murder was intentional and perpetrated by means of discharging a
       firearm from a motor vehicle, intentionally at another person or persons
       outside the vehicle with the intent to inflict death.” (Italics added.)



                                             12.
       The jury also found true a special circumstance pursuant to section 190.2,
subdivision (a)(22), which imposes a sentence of death or life without the possibility of
parole for a murder involving the defendant’s active participation in a criminal street
gang. (Curiel, supra, F055935.) To find this special circumstance true, the jury likewise
had to find petitioner either (1) was the actual killer and intended to kill the victim, or
(2) aided and abetted in the commission of first degree murder with the intent to kill.
(§ 190.2, subds. (a)(22), (c).) Section 190.2, subdivision (a)(22) applies where:

       “[t]he defendant intentionally killed the victim while the defendant was an
       active participant in a criminal street gang, as defined in subdivision (f) of
       Section 186.22, and the murder was carried out to further the activities of
       the criminal street gang.” (Italics added.)
       Where the defendant is not the actual killer, these special circumstances apply
only if the defendant, “with the intent to kill, aids, abets, counsels, commands, induces,
solicits, requests, or assists any actor in the commission of murder in the first degree.”
(§ 190.2, subd. (c); accord, People v. Fayed (2020) 9 Cal.5th 147, 201-202.) When read
together, these provisions make clear that only “ ‘one who intentionally aids or
encourages a person in the deliberate killing of another,’ ” in the manner or for the
reasons described by the statute, is subject to the special circumstances punishment.
(Fayed, at p. 202; accord, People v. Allison (2020) 55 Cal.App.5th 449, 460.) For the
jury to find both special circumstances true, the jury was required to conclude petitioner
had the intent to kill. Therefore, the special circumstance findings establish the jury
made the findings necessary to sustain a murder conviction under section 189, as
amended by Senate Bill No. 1437. Petitioner is therefore ineligible for resentencing
relief as a matter of law.
       B.     Attempted Murder Convictions
       Petitioner lastly contends he is entitled to resentencing on his attempted murder
convictions because he was convicted without a showing he intended to kill all the



                                              13.
victims within the “kill zone.” Petitioner did not seek resentencing on his attempted
murder convictions in the trial court and raises this issue for the first time on appeal.
       Section 1170.95 has been amended, effective January 1, 2022, to expressly permit
resentencing of persons convicted of attempted murder under certain circumstances.
(Sen. Bill No. 775; Stats. 2021, ch. 551, §§ 1-2.) The bill clarified “that persons who
were convicted of attempted murder or manslaughter under a theory of felony murder and
the natural [and] probable consequences doctrine are permitted the same relief as those
persons convicted of murder under the same theories.” (Sen. Bill No. 775; Stats. 2021,
ch. 551, § 1, subd. (a).)
       However, due to the procedural posture of this case, we decline to address
petitioner’s eligibility for resentencing on his attempted murder convictions because he
has not filed a petition for resentencing on these counts in the trial court. It is for the trial
court to determine in the first instance whether petitioner has stated a prima facie case of
entitlement to relief under section 1170.95, subdivision (c). Petitioner retains any
remedies available to him in the trial court.
                                       DISPOSITION
       The order denying petitioner’s section 1170.95 petition is affirmed.




                                                14.